Citation Nr: 1505160	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-22 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona
 
 
THE ISSUE
 
Entitlement to service connection for tinnitus.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1972 to August 1980.                
 
This case comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Phoenix, Arizona. 
 
A September 2013 Board videoconference hearing was held before the undersigned. In November 2013, the Veteran provided an audiologist's report which he clearly intended the Board to directly consider in the first instance, given that the record had been held open for 60 days for this purpose following the hearing.


FINDING OF FACT
 
Tinnitus was not demonstrated inservice and there is no competent evidence linking it to service. 
 
 
CONCLUSION OF LAW
 
Tinnitus was not incurred or aggravated during military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  Notice is further required as to the assignment of effective dates and disability ratings for a condition adjudicated service-connected.
 
Through January 2009 correspondence, the Veteran has been apprised of each element of satisfactory VCAA notice, which also preceded issuance of the rating decision on appeal, and therefore was timely.  Moreover, all measures have been undertaken to assist the Veteran with development of this matter, including obtaining VA outpatient treatment records and providing VA Compensation and Pension examinations.  The Veteran himself has provided a November 2013 private audiological evaluation.  He had testified at a Board videoconference hearing in September 2013, during which he received proper assistance in developing his claim. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In sum, the record reflects that the facts pertinent to the claim have been properly developed.  Accordingly, the Board will adjudicate the claim on the merits.
 
Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
 
A valid claim for direct service connection requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. 
 
Where a chronic disease is shown during service the subsequent manifestations at any later date, however remote, are service-connected, unless clearly attributable to intercurrent cause.  A continuity of symptomatology is required where the condition noted during service is not shown to be chronic.  38 C.F.R. § 3.303(b).  However, continuity of symptomatology to substantiate service connection is limited to where involving a disease denoted as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
While the Veteran presently has bilateral tinnitus, the next essential element of a causal nexus between this condition and military service is not proven.  Service Treatment Records are absent for indication of diagnosis or self-report of tinnitus, or for that matter, any documented excessive noise exposure or other hearing-related problems.  Indeed, tinnitus was not diagnosed until a January 2010 VA audiological examination.  The Veteran has testified that he was exposed to noise as a radar operator aboard a naval vessel where he spent long days wearing headphones listening to continuous noise.  He also reports exposure to loud background noise from ship operations.  The appellant is competent to aver this fact. 
 
As to whether the averred noise exposure brought upon tinnitus, however, the VA audiological examiner on repeated evaluation simply has been unable to resolve this question without resort to speculation, including when considering post-service recreational and occupational noise exposure as contributing intercurrent causes to onset of tinnitus.  There is no basis in the VA medical opinion, or elsewhere in the record, on which to find that tinnitus is of service origin.  Nor is there evidence not yet obtained, or further medical inquiry that would allow for a more definitive opinion on causation, as the VA examiner most recently thoroughly reviewed the claims file and the Veteran's history of relevant noise exposure during and after service.   See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The Veteran has provided a November 2013 private audiologist's opinion that indicated a "longstanding history [of tinnitus]," but that finding does not help demonstrate causation given the lack of exact clinical history, and further that it was already known to the VA examiner that the Veteran had reported tinnitus of several years duration.  Moreover, the November 2013 opinion does not address whether the appellant's tinnitus is related to service.
 
Accordingly, based on lack of causal nexus to service, the claim is being denied.
 
 
 
ORDER
 
Entitlement to service connection for tinnitus is denied. 
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


